DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 9-22, drawn to a system for shielding a hand sensor system in a steering wheel, classified in H03K2217/960765.
II. Claims 23, 26-27, 30, and 33-34, drawn to a system for shielding a hand sensor system in a steering wheel, classified in H05K9/0071.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are not capable of use together, have a materially different design and are not obvious variants.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions having acquired a separate status in the art in view
of their different classification (H03K2217/960765 for Group 1 and H05K9/0071 for Group 2).
(b) the invention required different fields of search (for example,
searching different classes/subclasses, electronic resources, or employing
different search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

During a telephone conversation with Mr. R. B. Johnson on 01/28/2021 a provisional election was made without traverse to prosecute the invention of a system for shielding a hand sensor system in a steering wheel, claims 9-22.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 23, 26-27, 30, and 33-34 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 14 recites the limitation “the first electrical current for .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 12, 14-17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “a set temperature” (on lines 3 and 5) referring to a first and second sensing zone. It is unclear if the second recitation of the term “a set temperature” is the same for each sensing zone or if the set temperature is different for each sensing zone. 
The term "about" in claims 14-16 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
substantially" in claims 17 and 19 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barfuss et al (US 2014/0339211) in view of Wittkowski et al (US 2014/0246415).
Regarding claim 9, Barfuss discloses a system for shielding a hand sensor system in a steering wheel (Fig. 5B heater/sensor with multiple portions) comprising: 
a sensor mat (Fig. 5B #20 sensor) comprising one or more sensing loops (Fig. 5B shows two separate sensors.), each of the sensing loops defining a sensing zone ([0016] lines 1-2 ---“FIG. 5B illustrates a heater/sensor with multiple portions each including discrete portion application portions.”; Examiner interprets that each sensor defines a sensor zone because the sensors are separate and discrete.); 
a heater mat (Fig. 5B #10 heater) disposed between a steering wheel frame (Fig. 4 #4 core) and the sensor mat (Fig. 5B #20 sensor), the heater mat (Fig. 5B #10 heater) comprising one or more conductive loops (Fig. 5B shows two separate heaters.), each of the conductive loops defining a conductive zone ([0016] lines 1-2 ---“FIG. 5B illustrates a heater/sensor with multiple portions each including discrete portion application portions.”; Examiner interprets that each heater defines a conductive zone because the heaters are separate and discrete.); 
and an electronic control unit in communication with the heater mat ([0072] lines 30-35 ---“The heating function may include one controller to provide power to the heater so that the heater produces heat and the sensing function may a separate controller to provide sensing, or the heating function and the sensing function may be operated by the same controller.), the electronic control unit comprising a power generator (A power generator is implied as the electronic control unit provides power to control heating and sensing.) configured for selectively generating a first electrical current configured for heating at least a portion of the steering wheel and a second 1 the sensor mat from interference from the steering wheel frame ([0072] lines 30-35 ---“The heating function may include one controller to provide power to the heater so that the heater produces heat and the sensing function may a separate controller to provide sensing, or the heating function and the sensing function may be operated by the same controller.).
However, Barfuss does not disclose the first electrical current being larger than the second electrical current. 
Nonetheless, Wittkowski teaches the first electrical current being larger than the second electrical current ([0057] lines 8-12 ---“ As described above, heating needs an appreciable heating current in order to generate the required heating power whereas occupant sensing requires a fast definition of the electric potential on the textile electrode and very small currents.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Barfuss by incorporating a heating current that is higher than a sensing current as taught by Wittkowski for the purpose of providing power for sensing and power for heating to the heater.
Regarding claim 13, Barfuss in view of Wittkowski teaches the system as appears above (see the rejection of claim 9), and Barfuss further teaches wherein the power generator is configured for alternately generating the first electrical current and the second electrical current periodically ([0068] lines 4-5 ---“ Preferably, a heating cycle and a sensing cycle may alternate.).
Regarding claim 14, Barfuss in view of Wittkowski teaches the system as appears above (see the rejection of claim 13), but does not explicitly teach wherein the power generator is configured for alternately generating the first electrical current for about 1 to about 2 seconds and the second electrical current for about 1 to about 2 seconds2.
However, Barfuss teaches that the current applied for heating and the current applied for sensing may alternate ([0068] lines 4-5 ---“ Preferably, a heating cycle and a sensing cycle may alternate.) and is illustrated in Fig. 13.

    PNG
    media_image1.png
    441
    605
    media_image1.png
    Greyscale

In re Aller, 105 USPQ 233.

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barfuss et al (US 2014/0339211) in view of Wittkowski et al (US 2014/0246415) as applied to claim 9, further in view of Karasawa et al (US 2015/0369633).
Regarding claim 10, Barfuss in view of Wittkowski teaches the system as appears above (see the rejection of claim 9), and Barfuss further teaches wherein: 
the one or more sensing loops comprises a first sensing loop and a second sensing loop (Shown in the figure below), the first sensing loop being spaced apart from the second sensing loop (Shown in the figure below), the one or more conductive loops comprises a first conductive loop adjacent the first sensing loop and a second
(Shown in the figure below).
    PNG
    media_image2.png
    313
    676
    media_image2.png
    Greyscale
 
However, Barfuss in view Wittkowski does not explicitly teach the power generator is configured for generating the first electrical current for the first conductive loop of the heater mat in response to receiving a first presence signal from the first sensing loop indicating presence of a hand adjacent the first sensing loop, and the power generator is configured for generating the first electrical current for the second conductive loop of the heater mat in response to receiving a second presence signal from the second sensing loop indicating presence of a hand adjacent the second sensing loop.
Nonetheless, Karasawa teaches the power generator is configured for generating the first electrical current for the first conductive loop of the heater mat in response to receiving a first presence signal from the first sensing loop indicating presence of a hand adjacent the first sensing loop ([0051] lines 2-8 ---“ A steering according to the present invention is basically configured substantially similarly to the steering 1 according to the first embodiment, but as shown in FIG. 14, in the present embodiment, a heater 114 that generates heat according to a detection signal of the electrostatic capacitance sensor 2 is further included between the steering core 111 and the electrostatic capacitance sensor 2.”; [0051] lines 13-18 ---“ Moreover, in the present embodiment also, similarly to in the first embodiment, the electrostatic capacitance sensor 2 is disposed divided into two regions of the wheel 11, hence in the present embodiment, the heater can be switched ON only for a region touched by the hand of the occupant, and power consumption reduction is possible.”), 
and the power generator is configured for generating the first electrical current for the second conductive loop of the heater mat in response to receiving a second presence signal from the second sensing loop indicating presence of a hand adjacent the second sensing loop ([0051] lines 2-8 ---“ A steering according to the present invention is basically configured substantially similarly to the steering 1 according to the first embodiment, but as shown in FIG. 14, in the present embodiment, a heater 114 that generates heat according to a detection signal of the electrostatic capacitance sensor 2 is further included between the steering core 111 and the electrostatic capacitance sensor 2.”; [0051] lines 13-18 ---“ Moreover, in the present embodiment also, similarly to in the first embodiment, the electrostatic capacitance sensor 2 is disposed divided into two regions of the wheel 11, hence in the present embodiment, the heater can be switched ON only for a region touched by the hand of the occupant, and power consumption reduction is possible.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Barfuss in view of Wittkowski by incorporating generating a current for heating in a sensor/conductive loop in ([0051])
Regarding claim 11, Barfuss in view of Wittkowski and Karasawa teaches the system as appears above (see the rejection of claim 10), and Barfuss further teaches wherein the power generator is further configured for generating the second electrical current for the first or second conductive zone in response to receiving an override signal indicating that sensing in the first or second sensing zone, respectively, takes priority over heating ([0073] lines 13-16 ---“ The sensing signal may interrupt the heating signal and/or heating voltage so that heating is temporarily stopped while one or more and preferably a plurality of measurement signals are taken.“).
Regarding claim 12, Barfuss in view of Wittkowski and Karasawa teaches the system as appears above (see the rejection of claim 10), and Barfuss further teaches wherein the power generator is further configured for generating the second electrical current for the first conductive loop of the heater mat in response to a temperature of the first sensing zone reaching a set temperature ([0067] lines 2-7 ---“ Preferably, the heater include a thermistor or a negative coefficient temperature sensor that measures the temperature of the heater and based upon the measured temperature a controller controls the temperature of the heater, the ventilation system, the conditioning system, or both. “; [0068] lines 1-4 ---“The heater may include a sensor. Preferably, the heater may be a sensor. The sensing portion of the heater may be used simultaneously with heating, between a heating cycle, during a heating cycle, or a combination thereof.”) 
([0067] lines 2-7 ---“Preferably, the heater include a thermistor or a negative coefficient temperature sensor that measures the temperature of the heater and based upon the measured temperature a controller controls the temperature of the heater, the ventilation system, the conditioning system, or both. “; [0068] lines 1-4 ---“The heater may include a sensor. Preferably, the heater may be a sensor. The sensing portion of the heater may be used simultaneously with heating, between a heating cycle, during a heating cycle, or a combination thereof.”). 

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barfuss et al (US 2014/0339211) in view of Wittkowski et al (US 2014/0246415) as applied to claim 9, further in view of Lamesch et al (US 2015/0298590).
Regarding claim 15, Barfuss in view of Wittkowski teaches the system as appears above (see the rejection of claim 9), but does not teach wherein the first electrical current is between about 6 amperes and about 8 amperes3. 
Nonetheless, Lamesch teaches wherein the first electrical current is between about 6 amperes and about 8 amperes ([0013] lines 11-22 ---“ According to an aspect of the invention, the diagnostic circuit is configured for measuring electrical resistance across the heating circuit between the first and second nodes and includes a heating current sensor arranged in the heating circuit, configured for sensing a heating current (typically in the range from 1 to 15 A) across the heating circuit, a current supply device connected to one of the first and second nodes for driving a diagnostic current (e.g. in the range from 10 to 100 mA) across the heating circuit and a current limiting ground path connected to the other of the first and second nodes, configured for draining the diagnostic current and for blocking the heating current.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Barfuss in view of Wittkowski by incorporating a heating current in the range of about 6 to about 8 amps as taught by Lamesch  as applicant appears to have placed no criticality on the claimed range (see applicant’s specification page 10 paragraph 3) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 16, Barfuss in view of Wittkowski teaches the system as appears above (see the rejection of claim 9), but does not teach wherein the second electrical current is less than about 50 microamperes4.
Lamesch teaches wherein the second electrical current is less than about 50 microamperes ([0013] lines 11-22 ---“ According to an aspect of the invention, the diagnostic circuit is configured for measuring electrical resistance across the heating circuit between the first and second nodes and includes a heating current sensor arranged in the heating circuit, configured for sensing a heating current (typically in the range from 1 to 15 A) across the heating circuit, a current supply device connected to one of the first and second nodes for driving a diagnostic current (e.g. in the range from 10 to 100 mA) across the heating circuit and a current limiting ground path connected to the other of the first and second nodes, configured for draining the diagnostic current and for blocking the heating current.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Barfuss in view of Wittkowski by incorporating a sensing current in the range of less than about 50 microamperes as taught by Lamesch  as applicant appears to have placed no criticality on the claimed range (see applicant’s specification page 10 paragraph 3) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 17-20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barfuss et al (US 2014/0339211) in view of Wittkowski et al (US 2014/0246415) as applied to claim 9, further in view of Siska et al (US 2013/0120052).
Regarding claim 17, Barfuss in view of Wittkowski teaches the system as appears above (see the rejection of claim 9), but does not teach further comprising a metallic shield disposed around at least a portion of one or more wires connected to the sensor mat, the metallic shield configured for substantially isolating an electrical signal carried by the shielded wire from another wire adjacent the shielded wire.
Nonetheless, Siska teaches further comprising a metallic shield (Fig. 2 #144 conductive shield) disposed around at least a portion of one or more wires (Fig. 2 #136 conductive wire) connected to the sensor mat, the metallic shield (Fig. 2 #144 conductive shield) configured for substantially isolating an electrical signal carried by the shielded wire from another wire adjacent the shielded wire ([0026] lines 1-5 ---“Particular embodiments of the present disclosure utilize a conductive shield 144 to shape the electric field generated by conductive wire 136 of coaxial cable 142 to reduce or eliminate electric field coupling into objects outside of coaxial cable 142.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Barfuss in view of Wittkowski by incorporating the metallic shield as taught by Siska for the purpose of reducing or eliminating electric field coupling into objects outside of coaxial cable. ([0026])
Regarding claim 18, Barfuss in view of Wittkowski and Siska teaches the system as appears above (see the rejection of claim 17), and Barfuss further teaches wherein: the one or more sensing loops (Shown in the figure below) comprises a first sensing loop and a second sensing loop, a first wire extends from the first sensing loop (Shown in the figure below). 

    PNG
    media_image3.png
    313
    676
    media_image3.png
    Greyscale

Furthermore, Siska teaches the metallic shield (Fig. 2 #144 conductive shield) extends around at least the portion of the second wire ([0033] lines 1-4 ---“Although the embodiment of FIG. 2 depicts a single electrode 104, driven shield 108, and coaxial cable 142, there may be multiple electrodes 104, driven shields 108, or coaxial cables 142 in a device.”) that crosses over the first sensing loop.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Barfuss in view of Wittkowski and Siska by incorporating the metallic shield extending around at least a portion of the second wire as taught by Siska for the purpose of reducing or eliminating electric field coupling into objects outside of coaxial cable. ([0026])
Regarding claim 19, Barfuss in view of Wittkowski and Siska teaches the system as appears above (see the rejection of claim 18), and Siska further teaches wherein the metallic shield (Fig. 2 #144 conductive shield) extends around substantially ([0028] lines 11-14 ---“Conductive shield 144 may surround conductive wire 136 and dielectric layer 140 and may comprise any suitable conductive material such as one or more of copper, silver, iron, steel, gold, or other conductive material.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Barfuss in view of Wittkowski and Siska by incorporating the metallic shield extending around at least a portion of the second wire as taught by Siska for the purpose of reducing or eliminating electric field coupling into objects outside of coaxial cable. ([0026])
Regarding claim 20, Barfuss in view of Wittkowski and Siska teaches the system as appears above (see the rejection of claim 19), and Siska teaches further comprising a conduit (Fig. 2 #140 dielectric layer) comprising a dielectric material ([0028] lines 7-11 ---“Dielectric layer 140 surrounds conductive wire 136 and may include any suitable insulating material, including one or more of polyethylene or other plastic, air or other gas, teflon, or other insulating material.”), wherein at least a portion of the first or second wires (Fig. 2 #136 conductive wire) are disposed within the conduit (Fig. 2 #140 dielectric layer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Barfuss in view of Wittkowski and Siska by incorporating the dielectric material as taught by Siska for the purpose of providing insulation for the wire conductor.
Regarding 22, Barfuss in view of Wittkowski teaches the system as appears above (see the rejection of claim 9), but does not teach further comprising a conduit  
Nonetheless, Siska teaches further comprising a conduit (Fig. 2 #140 dielectric layer) comprising dielectric material ([0028] lines 7-11 ---“Dielectric layer 140 surrounds conductive wire 136 and may include any suitable insulating material, including one or more of polyethylene or other plastic, air or other gas, teflon, or other insulating material.”), wherein at least a portion of one or more wires (Fig. 2 #136 conductive wire) connected to each sensor loop are disposed within the conduit (Fig. 2 #140 dielectric layer).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barfuss et al (US 2014/0339211) in view of Wittkowski et al (US 2014/0246415) and Siska et al (US 2013/0120052) as applied to claim 20, further in view of Williams et al (US 2007/0159740).
Regarding claim 21, Barfuss in view of Wittkowski and Siska teaches the system as appears above (see the rejection of claim 20), but does not teach wherein the conduit comprises a first conduit for at least a portion of the first wire and a second conduit for at least a portion of the second wire.
Nonetheless, Williams teaches wherein the conduit comprises a first conduit (Fig. 2 #44 first insulation) for at least a portion of the first wire (Fig. 2 #41 wire) and a second conduit (Fig. 2 #44 second insulation) for at least a portion of the second wire (Fig. 2 #42 wire).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JOE E MILLS JR./Examiner, Art Unit 3761                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant does not provide any description of the shielding current, such as an amperage, a frequency, or any other distinguishing characteristic that would differentiate a shielding current from a sensing current. As such, the examiner considers the sensing current to be structurally and functionally the same as the shielding current.
        2 Applicant discloses, in the specification page 8, 4th paragraph, that “the 
        processor 31 may be configured for instructing the power source 32 to alternate generation of the heating current and the shielding voltage signal periodically, such as alternating every about 10 to about 50 milliseconds. In other implementations, the period may be between about 10 to about 100 milliseconds.” These disclosed ranges are different from the claimed ranges. As such, the examiner considers that the claimed ranges are not critical.
        3 Applicant discloses, in the specification page 10, 3rd paragraph, that “the heating current is around 4 to around 8 amperes, which is sufficient for producing heat for heating the skin 20 of the steering wheel rim, and the shielding current is less than around 200 microamperes, which is sufficient for shielding the sensor mat 18 from the steering wheel frame 12. In a particular implementation, the heating current may be about 7 amperes and the shielding current may be between about 9 and about 11 microamperes.” These disclosed ranges are different from the claimed range. Examiner considers that the claimed ranges are not critical.
        4 Applicant discloses, in the specification page 10, 3rd paragraph, that “the heating current is around 4 to around 8 amperes, which is sufficient for producing heat for heating the skin 20 of the steering wheel rim, and the shielding current is less than around 200 microamperes, which is sufficient for shielding the sensor mat 18 from the steering wheel frame 12. In a particular implementation, the heating current may be about 7 amperes and the shielding current may be between about 9 and about 11 microamperes.” These disclosed ranges are different from the claimed range. Examiner considers that the claimed range is not critical.